Citation Nr: 1123267	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for left (minor) shoulder peritendinitis.

2.  Entitlement to an increased rating in excess of 20 percent for cervical spondylosis with central disc herniation at C4-C5.

3.  Entitlement to an increased rating in excess of 10 percent for gastritis with reflux.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1967 to July 1969 and from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claims on appeal.  The appellant submitted a notice of disagreement in October 2008 and timely perfected his appeal in June 2009.

In November 2009, the Board remanded this claim to the RO to afford the Veteran a Board hearing at the RO as he requested.  In January 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  The file has been returned to the Board and the claims are ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
The Veteran is seeking higher ratings for his service-connected cervical spine disorder, (rated as 20 percent disabling) his service-connected left shoulder disorder, (rated as 30 percent disabling) and his service-connected gastrointestinal disorder (rated as 10 percent disabling).  The Veteran was examined by VA for all three of his service-connected disabilities in May 2008.  The VA examiner did not have access to the claims file or to the Veteran's medical records.  

As to the service connected left shoulder disorder, the Veteran testified before the undersigned in January 2010 that since his May 2008 VA examination, the disorder had significantly worsened.  He has also stated that the left shoulder disorder affects his employability.  The May 2008 examiner did not address the impact, if any, of the left shoulder disorder on the Veteran's employability.  Additionally, the Veteran has requested that he be re-examined.  

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2010).  Therefore, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's left shoulder disorder.  Such examination would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran has also testified in January 2010 that he has being receiving treatment for the left shoulder, including physical therapy, within the prior two months.  The most recent VA treatment records in the file are dated in May 2009.  He noted that in March 2010 he would be having additional testing or treatment regarding the left shoulder and left arm pain.  Because VA is on notice that there are VA records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As to the cervical spine disorder, the Veteran testified that "at one time" he was referred to a pain clinic regarding his cervical spine disorder as well as for his left shoulder disorder and was injected with steroids at the hospital.  Complete information concerning this treatment was not provided.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Additionally the Veteran has requested that he be re-examined for this disability.  

The Veteran's gastrointestinal disorder is rated under DC 7346 as 10 percent disabling.  This diagnostic code provides that a 30 percent evaluation is assignable when there is persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is assignable with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346 (2010).  When the Veteran was examined by VA in May 2008, he reported a history of dysphagia, pyrosis, and regurgitation.  The Veteran has complaints of left shoulder pain; however it is unclear from the record as to whether this is associated with his gastrointestinal disorder or with his service-connected peritendinitis.  The Veteran has requested that he be re-examined for this disability.  

Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2010).  Therefore, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's left shoulder disorder, cervical spine disorder and his gastrointestinal disorder.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's treatment at the VA medical facility in St. Petersburg, Florida from May 2009 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain the private treatment records addressing his hospital treatment at the pain clinic as noted above.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond

3.  Then, schedule the Veteran for a VA orthopedic examination to evaluate his left shoulder and his cervical spine disorders.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

As to the cervical spine disorder, range of motion should be documented in degrees and the examiner should indicate if there is any ankylosis.  The examiner is requested to specify whether the Veteran's cervical spine disorder has caused any incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and if so, specify the duration of such episodes in the past year.  The examiner is also requested to offer an opinion as to whether the Veteran's has any radiculopathy due to his cervical spine disorder and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  He should also address any other associated neurological abnormalities.  

As to the left shoulder disability, the examiner should indicate range of motion in degrees.  The examiner should indicate if there is fibrous union, nonunion, or loss of head of the humerous or if there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  

In accordance with the guidance from the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), the examination report should address any weakened movement of the cervical spine and the left shoulder, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up that fact should be so stated along with a rationale for this finding.  

The examiner should also discuss the effects the Veteran's service-connected cervical spine and left shoulder disabilities and any other associated neurological abnormalities have on his daily activities as well as his ability to obtain and retain substantially gainful employment.  

A clear rationale for all opinions should be provided as well as a discussion of the facts and medical principles involved.  However, if the requested opinion cannot be provided without resorting to speculation, the examiner should so state and provide a clear rationale as to why an opinion cannot be provided without resort to speculation.  

4.  Schedule the Veteran for a VA gastrointestinal examination.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  Specifically, the examiner should discuss the presence, or absence, of any associated epigastric distress; dysphagia; pyrosis; regurgitation; substernal, arm, or shoulder pain; vomiting; weight loss; hematemesis or melena; and anemia.  Also, the examiner should express an opinion as to the extent of any impairment of health associated with the Veteran's gastritis with reflux.  The examiner should offer an opinion as to the etiology of the Veteran's complaints of shoulder pain to include whether such pain is related to his gastrointestinal disorder or to his peritendinitis.  A complete rationale should be given for all opinions and conclusions expressed.  

5.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


